ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A Petition lor Review having been filed on January 10, 2002 by Janet Escarcega, *228pro se, biological mother of J. B., an Indian minor ehild, from a custodial Order issued by the Tribal Court on November 15, 2001, the Honorable Juanita Azure, presiding. Said petition is denied for the reasons set forth below.
Title ll CCOJ (2000) § 207(a)1 requires that a Petition for Review “must be taken vnlhin fifteen (15) days ” from the date of entry of the final order or judgment appealed from. This Court has previously determined that the “fifteen (15) days” are ‘working’ or ‘court days’. In re: S.T., L.T. and D.R.E. FPCOA #341, 2 Am. Tribal Law 226 (2000) Notice is taken that the final order appealed from herein was entered on November 15, 2001. Fifteen (15) working days expired on December 7, 2001. Appellant did not file her petition until January 10, 2002. 8207(a) prohibits this Court from granting extensions of the fifteen day filing period, therefore the Petition for Review must be denied.
NOWTHEREFORE, it is the order of this Court that the Petition for Review herein, captioned as shown above, is denied and all Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this petition, are herewith restored and shall be given full force and effect without further delay.
The Clerk of the Court of Appeals is instructed to serve the appellant with a copy of this order within twenty (20) days.

. Sec. 207. Procedure on decision for review in civil cases.
(a) Time to petition and how to petition. A party to a civil case may petition for review. Upon appellant’s request, the Tribal Public Defender shall prepare the petition for review. The petition for review must be taken within fifteen (15) days from the date of entry of the final order or judgment appealed from by filing such petition with the clerk of the Tribal Court together with the docket fee and any bond required pursuant to this Section. No extensions of the fifteen (15) day period shall be granted.